187 Ga. App. 702 (1988)
371 S.E.2d 196
McKINNEY
v.
THE STATE.
76247.
Court of Appeals of Georgia.
Decided June 8, 1988.
Rehearing Denied July 5, 1988.
R. Allen Hunt, Thomas R. Moran, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. Andrew Weathers, Benjamin H. Oehlert III, Margaret H. Earls, Assistant District Attorneys, for appellee.
BENHAM, Judge.
Appellant was indicted for two counts of aggravated child molestation. A jury found him not guilty on first count, but did find him guilty of child molestation on the second count. After judgment was entered, appellant moved for a new trial. His motion was denied, and he appeals.
Appellant's notice of appeal was filed one day late, and so we must consider whether we have jurisdiction to hear the appeal. Timely filing of a notice of appeal in compliance with OCGA §§ 5-6-38 (a) and 5-6-39 is essential to confer jurisdiction. Rimes v. State, 182 Ga. App. 721 (356 SE2d 897) (1987). Since timely filing was not accomplished here, we must dismiss the appeal.
Appeal dismissed. McMurray, P. J., and Pope, J., concur.